Title: To Benjamin Franklin from Thomas Jefferson, 1 December 1784
From: Jefferson, Thomas
To: Franklin, Benjamin


				
					Sir
					Paris Dec. 1. 1784.
				
				Knowing little of Mr. Chevallié’s claim as detached from that of Monsr. de Beaumarchais, & supposing it must stand on the same bottom being originally a part of it, I shall give you what information I can on the general subject.
				The contract for the supplies was made by Mr. de Francy, agent for Beaumarchais, with mr. Henry then governor of Virginia. He received in paiment as much tobacco as the ships he then had could bring, and might at that time I beleive have received the whole but he chose to place the balance in the loan office of the state. When his ships returned the next year, he applied for his money, not nominally, but with an allowance for depreciation which had incurred in the mean time. This application was to myself, having then succeeded to mr. Henry. I stated his claim to the assembly & urged a compliance with it as strongly as my situation rendered proper. The minds of men were not then ripe for making good depreciation. Their ideas were incorrect on the subject. The assembly rejected the claim & mr. de Francy refused to receive the nominal sum. I advised him not to consider the decision as final; that in the natural progress of things an allowance for depreciation must force it’s way, & that he would receive satisfaction in time. I heard no more of it till February last, Monsr. de Marbois at Annapolis put into my hands copies I beleive of the very papers you have sent me, & asked me what I thought should be done. I gave him my opinion & heard no

more of it. But I find by the journals of the Virginia assembly that on the 27th. of May last our Governor having received a letter from our delegates in Congress respecting the claim of Mr. de Beaumarchais, communicated it to the assembly, & it was referred to a Committee. On the 14th. of June the committee reported & the house confirmed a reference back to the Executive for their settlement, & that they might report to the legislature the balance due. On the 22d. of June they received the report of the Executive; but they were then in the close of their session, when you know every thing is hurry, and this was left unacted on with every thing else that could be put by. They rose in eight days after. The same hurry prevented the passage of a bill which had been brought in for providing for the annual paiment of the interest of all their liquidated debts. As to the principal, it’s paiment is probably at a distance. However the governor, in his letter, pressed strongly on the assembly, that they should not involve Monsr. de Beaumarchais’ claim in the general mass, but consider it as of a special character, & make provision for it’s paiment. Mr. Short, to whom I am indebted for this information, and who was a member of the council of state at the time, tells me that he thinks the assembly was disposed to provide for this debt separately, and that they will decide on it finally at their session which began the 3d Monday of October, & will probably end at Christmas. There is no doubt but the assembly will allow the principal according to it’s worth by the depreciation table at the time it was liquidated or put into the loan office, with interest till paid. Mr. Short thinks Beaumarchais required the nominal sum in hard dollars, which is as unjust as it would have been in the assembly to have paid him the nominal sum in paper. Mr. Chevallié should have an agent on the spot, to bring forward his claim either in a separate state or as a part of Monsr. de Beaumarchais according as he shall find from circumstances will be best for mr. Chevallié.
				As to the claim against Congress on Genl. Lincoln’s bills, I do not recollect what is done on that class of their debts: but on

turning to their journals while at Annapolis you will see several instances of application for them, & what was done with them.
				The Sr. Sans mercht. at York town is no Virginian. I suppose by the name he is French. If he has made himself a citizen, Monsr. Chevallié may bring his action in our courts, & by a special law it will be decided in six months. If he be a French subject, the Consul for his nation can take cognisance of it & decide it at once.
				Monsr. de Valnay is now in Paris: of course liable to the laws of this country for any demand Mr. Chevallié has against him.
				I have the honour to be with very great esteem Dr. Sir Your most obedt. & most humble servt
				
					
						Th: Jefferson
					
				
			